Citation Nr: 0115740	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  93 - 17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as secondary to post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970, including service in the Republic of Vietnam 
from March 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1991 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision denied an application 
to reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and denied service connection for a 
chronic gastrointestinal disorder.  

This case was previously before the Board in August 1995, at 
which time it was determined that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD), and the 
case was remanded to the RO for de novo review and 
readjudication on the merits.  As the claim for service 
connection for a chronic gastrointestinal disorder was 
predicated on the establishment of service connection for 
PTSD, further action on that claim was deferred.

This case was again before the Board in December 1997, at 
which time the Board granted service connection for PTSD, and 
the issue of service connection for a chronic 
gastrointestinal disorder as secondary to PTSD was remanded 
to the RO for additional development of the evidence, 
including private and VA medical evidence, a VA special 
gastrointestinal examination, and a medical opinion as to any 
relationship which might exist between the veteran's service-
connected PTSD and any gastrointestinal disability found 
present.  

A rating decision of April 1997 implemented the Board's grant 
of service connection for PTSD, assigning a 10 percent 
evaluation for that disability effective May 9, 1990, and 
periods of temporary total (100%) rating based on 
hospitalization under the provisions of  38 C.F.R. Part 4, 
§ 4.29.  During the pendency of this appeal, the veteran was 
granted a 100 percent schedular evaluation for PTSD, 
effective May 9, 1990.  The only issue currently before the 
Board is the veteran's appeal for service connection for a 
chronic gastrointestinal disorder, claimed as secondary to 
PTSD.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  The record 
shows that the veteran has recently been evaluated for each 
of his service-connected disabilities, and that the ratings 
for his several service-connected disabilities of the feet 
were reviewed by the Board in August 1998.  Following receipt 
of the veteran's claim for a total disability rating based on 
unemployability due to service-connected disabilities in 
March 1999, the veteran was afforded a complete VA medical 
examination for all of his service-connected disabilities in 
August 1999, including a whole body bone scan and X-ray 
studies, and VA outpatient treatment records of the veteran 
through January 2000 were obtained.  

A rating decision of February 1991 denied direct service 
connection for a chronic gastrointestinal disorder.  The 
veteran was notified of that action by RO letter of February 
1991, with a copy of the rating decision, which notified him 
of the issues addressed, the evidence considered, the 
decision reached, the reasons and bases for the decision, his 
right to appeal those determinations and to have a personal 
hearing, and the time limit in which to do so.  Following 
receipt of the veteran's notice of disagreement, a statement 
of the case was issued in April 1991 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
reasons and bases for the decisions, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  The veteran subsequently perfected his appeal and 
offered testimony at a July 1991 personal hearing.  
Supplemental statements of the case were issued in February 
1992 and in May 1993 which notified him of the issue 
addressed, the additional evidence considered, the decision 
reached, the adjudicative actions taken, and the reasons and 
bases for the decision.

As noted, the Board remanded the PTSD claim to the RO in 
August 1995 for de novo review and readjudication on the 
merits, and deferred further action on the claim for service 
connection for a chronic gastrointestinal pending 
establishment of service connection for PTSD.  In December 
1997, the Board granted service connection for PTSD, and 
remanded the issue of service connection for a chronic 
gastrointestinal disorder as secondary to PTSD to the RO for 
additional development of the evidence, including a VA 
special gastrointestinal examination and a medical opinion as 
to any relationship which might exist between the veteran's 
service-connected PTSD and any gastrointestinal disability 
found present.  The veteran was provided copies of those 
remand decisions and informed of the issues addressed and the 
actions taken, of his right to submit additional evidence in 
support of his claims, and of the actions to be taken by VA 
in connection with his pending appeal.  

Thereafter, the veteran was afforded special VA psychiatric 
and gastrointestinal examinations, with medical opinions, in 
May 1997, in July 1997, and in April 1998.  A supplemental 
statement of the case was issued in July 1998 addressing the 
issue of service connection for a chronic gastrointestinal 
disorder as secondary to PTSD, and notifying the veteran of 
the additional evidence considered, the adjudicative actions 
taken, the decision reached, and the reasons and bases for 
the decision.  An RO letter of November 1999 notified the 
veteran of the issues on appeal; that the RO had requested 
all medical and other evidence that he had identified; that 
the RO would obtain any additional evidence he identified and 
notify him of its decision; and that he was entitled to a 
hearing before the Board.  Following receipt of additional 
evidence, the veteran was provided a supplemental statement 
of the case in June 2000 notifying him of the issue 
addressed, the additional evidence considered, the 
adjudicative actions taken, the decision reached, and the 
reasons and bases for the decision.  The veteran was notified 
by RO letter of January 2001 that his claim was being 
returned to the Board, and of his right to submit additional 
evidence and argument or to request a hearing before the 
Board.  No additional evidence was received and the veteran 
has not requested a hearing before the Board.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, supplemental statement of the case, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant private and VA 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was provided VA medical 
examinations with medical opinions in May 1997, in July 1997, 
and in April 1998, and all current medical evidence 
identified by the veteran has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist him in obtaining 
all evidence necessary to substantiate his claim has been 
fully met.  

2.  Competent medical evidence, opinion and authority 
contained in the record shows that stress associated withn 
the veteran's service-connected PTSD worsened the veteran's 
gastrointestinal disorder through aggravation, resulting in 
additional industrial impairment.  


CONCLUSION OF LAW

Service connection for a chronic gastrointestinal disorder, 
diagnosed as gastric ulcers, was incurred based on 
aggrvation.  38 U.S.C.A. § 1110, 1153, 5107(a), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. §§ 3.303, 3.304, 3.306 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §§  5107(a)(West 
1991), 5013A(a)-(d), effective November 9, 2000.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

I.  The Evidence

The veteran's service medical records show that he was seen 
for complaints of pain of the left side of the abdomen.  
Examination was negative for tenderness or masses, and he was 
treated symptomatically.  There were no findings of a chronic 
condition.  The service medical records are otherwise silent 
for complaint, treatment, findings or diagnosis of a 
gastrointestinal disorder, and none was shown on service 
separation examination in November 1970.

VA outpatient treatment records show that in October 1982, 
the veteran was seen for complaints of pain of nine month's 
duration in the left upper abdominal area when he gets upset, 
and of mucus in his stools.  The diagnosis was rule out 
peptic ulcer disease.  Abdominal examination was negative, 
and a gastrointestinal X-ray revealed that the esophagus and 
stomach were normal, without evidence of intrinsic or 
extrinsic defect, and the duodenal bulb was normal, without 
ulceration or deformity.  

The veteran's original application for VA disability 
compensation benefits, received in April 1983, made no 
reference to a gastrointestinal disorder.  A report of VA 
general medical examination in June 1983 cited the veteran's 
complaints of stomach pains and "nervous stomach" from time 
to time, treated with Maalox, while a gastrointestinal 
examination disclosed no abnormalities.  

In December 1990, the veteran claimed service connection for 
a gastrointestinal disorder as secondary to his claimed PTSD.  
A report of VA general medical examination in November 1990 
disclosed that his digestive system was normal on abdominal 
examination, and there was no gastrointestinal diagnosis.  A 
rating decision of February 1991 denied service incurrence or 
aggravation of a chronic gastrointestinal disorder as 
secondary to claimed PTSD, giving rise to the issue on 
appeal.  

The veteran was granted Social Security Administration 
disability benefits, effective March 1991, based upon a 
psychiatric disability.

A personal hearing was held before an RO Hearing Officer in 
July 1991.  The veteran testified, in pertinent part, that 
his nervous condition caused a cramping and burning stomach 
pain and feelings of urgency, increasing in severity with his 
nervousness.  A transcript of the testimony is of record.  

A report of VA psychiatric examination, conducted in 
September 1991, cited the veteran's statement that his 
appetite is maintained; that he had gained 30 pounds since 
1976; that he frequently has stomach pains and constipation.  
The diagnosis was PTSD.  An October 1991 report of VA 
psychological evaluation examination stated that the veteran 
met the criteria for a diagnosis of PTSD.  

Pursuant to the Board's remand order of December 1997, a 
special VA gastrointestinal examination was conducted in May 
1997.  The veteran cited the onset of abdominal pain while 
serving in Vietnam, usually in the left upper quadrant, 
worsening when he gets upset or aggravated and usually 
relieved by eating.  He stated that upper gastrointestinal X-
rays several years previously had revealed ulcers, noted 
lactose intolerance, and denied melena and hematochezia.  
Examination revealed that he was well-developed and well-
nourished, with a soft, nondistended abdomen, tenderness to 
palpation in the left upper quadrant, and no masses or 
organomegaly.  The diagnoses were abdominal pain most 
consistent with gastric ulcer and gastroesophageal reflux.  
An upper gastrointestinal X-ray series 

revealed a mucosal irregularity in the prepyloric antrum with 
a central crater and radial folds extending from the center, 
diagnosed as mucosal irregularity in the prepyloric antrum, 
likely to be an area of previous ulceration and scarring; 
moderate gastroesophageal reflux,  and poor motility with 
tertiary contractions of the esophagus.  The VA 
gastrointestinal specialist expressed the opinion that the 
veteran's gastric ulcers were not secondary to his PTSD.  
However, he further stated that stress such as may occur with 
PTSD can be an aggravation factor for ulcers.  In an addendum 
to his report, the VA gastrointestinal specialist again 
stated that the veteran's diagnoses were abdominal pain most 
consistent with gastric ulcer and gastroesophageal reflex, 
and that he did not think that the veteran's gastric ulcers 
were secondary to his PTSD.  He again stated that stress, 
such as may occur with PTSD, can be an aggravating factor for 
ulcers.  Further, he stated that the veteran's ulcers and 
symptoms should respond to medical treatment.  In a later 
addendum to his report, dated in July 1997, he concluded that 
it was as likely as not that the veteran's gastric condition 
was aggravated by his service-connected PTSD.  

A report of VA psychiatric examination, conducted in May 
1997, noted the veteran's complaints of "nerve and stomach 
problems".  Following the psychiatric examination, the 
examining psychiatrist offered the opinion that the veteran's 
nerve and stomach problems were probably related to his PTSD 
diagnosis.  Further, in a follow-up opinion, dated in July 
1997, the VA psychiatric examiner cited the veteran's X-ray 
findings of mucosal irregularity in the prepyloric antrum, 
likely to be an area of previous ulceration and scarring, as 
well as gastroesophageal reflux and poor motility with 
tertiary contractions of the esophagus.  He also noted the 
opinion of the examining VA gastrointestinal examiner that 
the veteran's PTSD did not cause his gastric ulcers, but 
believed that stress could be an aggravating factor for 
ulcers.  He again stated that he believed that a the 
veteran's stomach problems were related to his PTSD and that, 
while PTSD did not cause the veteran's gastric ulcer disorder 
and gastroesophageal reflux, it can easily be aggravated by 
the veteran's recurrent symptoms of PTSD.  He stated that he 
and the examining VA gastrointestinal specialist were thus in 
agreement as to the etiology and continuing progress of the 
veteran's stomach and other gastrointestinal symptoms.  

The RO then requested another medical opinion from the VAMC's 
Chief of Diagnostic Gastroenterology.  He concluded that 
there was insufficient evidence presented to support a link 
between the veteran's PTSD and "clinically significant" 
abdominal pain, citing the absence of a firm diagnosis of 
peptic ulcer disease.  He further indicated that the three 
major causes of peptic ulcer disease were H .pylori 
infection, nonsteroidal anti-inflammatory drugs, and a 
gastrin-secreting tumor; and that the condition could be 
worsened by smoking, genetics, and stress.  In addition, he 
pointed out that on Agent Orange examination in 1990, the 
veteran described his problems as "nervousness, depression, 
can't sleep with bad dreams, anxious . . . has episodes of 
rage - can't maintain a relationship", and that there was no 
mention of abdominal pain being a problem.  He further 
asserted that there was no evidence in the medical record 
that abdominal pain was enough of a problem to seek medical 
treatment, and that the veteran was not being treated for 
ulcers, but was prescribed nonsteroidal medications.  He 
included a copy of a medical paper entitled, Pathogenesis of 
Peptic Ulcer and Implications for Therapy, Andrew H. Soll, MD 
(March 29, 1990).  That document did not identify the veteran 
or discuss the application of the matters covered in that 
paper to the veteran's gastric ulcer disease and PTSD.  

An April 1999 letter from a private physician stated that he 
treated the veteran from June 1989 to February 1999 for 
anxiety neurosis, depression and chronic gastritis.  He 
included copies of his notes showing the medications 
prescribed for the veteran during that period.  Efforts by 
the RO to obtain all of that physician's treatment records of 
the veteran were unavailing.  

II.  Analysis

The appellant has contended that he has developed a chronic 
gastrointestinal disorder, diagnosed as gastric ulcer, 
secondary to stress resulting from his service-connected 
PTSD.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§§ 501, 1110 (West 1991);  38 C.F.R. § 3.301(a) (2000).

The United States Court of Appeals for Veteran's Claims 
(Court) has held, in pertinent part, that the term 
"disability" as used in  38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to  38 U.S.C.A. §  1110 and  38 C.F.R. §  3.310(a) (2000), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).  

In the instant appeal, upper gastrointestinal X-rays taken in 
May 1997 revealed a mucosal irregularity in the prepyloric 
antrum with a central crater and radial folds extending from 
the center, diagnosed as mucosal irregularity in the 
prepyloric antrum, likely to be an area of previous 
ulceration and scarring.  The examining VA gastrointestinal 
specialist expressed the opinion that the veteran's gastric 
ulcers were not secondary to his PTSD.  However, he further 
stated that stress such as may occur with PTSD can be an 
aggravation factor for ulcers.  In an addendum to his report, 
the VA gastrointestinal examiner again stated that the 
veteran's diagnoses were abdominal pain most consistent with 
gastric ulcer and gastroesophageal reflex, and that he did 
not think that the veteran's gastric ulcers were secondary to 
his PTSD.  He again made the point that stress, such as may 
occur with PTSD, can be an aggravating factor for ulcers.  In 
a later addendum to his report, dated in July 
1997, the VA gastrointestinal specialist concluded that it 
was as likely as not that the veteran's gastric condition was 
aggravated by his service-connected PTSD.  

To the same point, a May 1997 report of VA psychiatric 
examination noted the veteran's complaints of "nerve and 
stomach problems", and offered the medical opinion that the 
veteran's nerve and stomach problems were probably related to 
his PTSD diagnosis.  Further, in a follow-up opinion, dated 
in July 1997, the VA psychiatric examiner called attention to 
the veteran's X-ray findings of "mucosal irregularity in the 
prepyloric antrum, likely to be an area of previous 
ulceration and scarring", and the opinion of the examining 
VA gastrointestinal specialist that the veteran's PTSD did 
not cause his gastric ulcers, but believed that stress could 
be an aggravating factor for his ulcers.  The examining 
psychiatrist again stated that he believed that a the 
veteran's stomach problems were related to his PTSD and that, 
while PTSD did not cause the veteran's gastric ulcer disorder 
and gastroesophageal reflux, it can easily be aggravated by 
the veteran's recurrent symptoms of PTSD.  He stated that he 
and the examining VA gastrointestinal specialist were thus in 
agreement as to the etiology and continuing progress of the 
veteran's stomach and other gastrointestinal symptoms.  

The VA Chief of Diagnostic Gastroenterology asserted that 
there was insufficient evidence presented to support a link 
between the veteran's PTSD and "clinically significant" 
abdominal pain, citing the absence of a firm diagnosis of 
peptic ulcer disease.  The Board finds no basis in the record 
upon which to evaluate the degree of the veteran's abdominal 
pain, and rejects the description of the veteran's abdominal 
pain as not "clinically significant".  As to there being no 
"firm diagnosis of peptic ulcer disease", the Board finds 
that the diagnosis of "gastric ulcers" by a specialist in 
gastrointestinal disorders is sufficient to satisfy the 
requirement for a firm diagnosis.  He further cited the three 
major causes of peptic ulcer disease, while admitting that 
the condition could be worsened by smoking, genetics, and 
stress (emphasis added).  The paper submitted by the Chief 
Gastroenterologist to support his opinion further states that 
cases and psychological studies indicate a relationship 
between psychological stress and peptic disease, and that 
researching 
the role of stress in the pathogenesis of peptic ulcer had 
been hampered by difficulty in measuring stress, citing 
several studies in support of that statement.  See  
Pathogenesis of Peptic Ulcer and Implications for Therapy, 
Andrew H. Soll, MD.  

The Board also notes that while it is true that on Agent 
Orange examination in 1990, the veteran made no mention of 
abdominal pain being a problem, he did complain of left-sided 
abdominal pain while on active duty.  On VA outpatient 
treatment in October 1982, he did complain of pain of nine 
month's duration in the left upper abdominal area when he 
gets upset, and of mucus in his stools, diagnosed as rule out 
peptic ulcer disease.  He did complain of stomach pain and 
"nervous stomach" on VA general medical examination in June 
1983, which he treated with Maalox.  And he did complain of a 
cramping and burning stomach pain and feelings of urgency, 
increasing in severity with his nervousness, at his personal 
hearing held before an RO Hearing Officer in July 1991.  

The Board finds that there is competent medical evidence, 
consisting of the opinions of VA psychiatric and 
gastrointestinal specialists, that it is at least as likely 
as not that the veteran's nonservice-connected chronic 
gastrointestinal disability, now diagnosed as gastric ulcers, 
was aggravated by the veteran's service-connected PTSD such 
as to produce additional industrial impairment.  The Board 
further finds that the opinion from the Chief 
Gastroenterologist, and the medical authority upon which he 
relied, acknowledge that cases studies and psychological 
studies indicate a relationship between psychological stress 
and peptic [ulcer] disease.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a chronic 
gastrointestinal disability, now diagnosed as gastric ulcers, 
was worsened due to aggravation by the veteran's service-
connected PTSD. 
Accordingly, service-connection for a chronic 
gastrointestinal disability based upon aggravation by 
service-connected PTSD is granted.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service-connection for a chronic gastrointestinal disability 
as aggravated by service-connected PTSD is granted.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

